   Case: 1:19-cv-03993 Document #: 47 Filed: 12/20/19 Page 1 of 2 PageID #:4269




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


GIANNI VERSACE, S.P.A.,
                                                      Case No. 19-cv-03993
                      Plaintiff,
       v.                                             Judge Charles P. Kocoras

ZHAOFENG, et al.,                                     Magistrate Judge Gabriel A. Fuentes
                      Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on August 22, 2019 [41], in favor

of Plaintiff Gianni Versace, S.p.A. (“Versace”) and against the Defendants Identified in Schedule

A in the amount of five hundred thousand dollars ($500,000) per Defaulting Defendant, and

Versace acknowledges payment of an agreed upon damages amount, costs, and interest and desires

to release this judgment and hereby fully and completely satisfy the same as to the following

Defendant:

               Defendant Name                                         Line No.
                fashionforboys                                          231
                 gogogo2016                                             236
                   iloveyou                                             244
                 zhangwu369                                             276

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
   Case: 1:19-cv-03993 Document #: 47 Filed: 12/20/19 Page 2 of 2 PageID #:4269




Dated this 20th day of December 2019.   Respectfully submitted,
                                        /s/RiKaleigh C. Johnson
                                        Paul G. Juettner
                                        Justin R. Gaudio
                                        RiKaleigh C. Johnson
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080 / 312.360.9315 (facsimile)
                                        pjuettner@gbc.law
                                        jgaudio@gbc.law
                                        rjohnson@gbc.law

                                        Counsel for Plaintiff Gianni Versace, S.p.A.




                                           2
